Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 8, 2022 has been entered.  Claims 1, 5, 13, 18 have been amended.  Claims 3-4, 8, 10, 15-16 and 20 are withdrawn.  Currently, claims 1-2, 5-7, 9, 11-14, 17-19 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed March 8, 2022, with respect to the rejection(s) of claim(s) 1-2, 5-7, 9, 11-14, 17-19 under 35 U.S.C. 103 as being unpatentable over Barker et al. (US PG Pub 2011/0022142) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Conger (US PG Pub 2011/0009934).
Applicant's arguments filed March 8, 2022 with respect to the rejection of claims 5 and 7 as ben unpatentable over Buse (US Pat 7,520,763) have been fully considered but they are not persuasive. Applicant has amended the independent claim 1 to further specify the relationship of the strain relief device “attached to the connector”.  This limitation is recited more broadly than what was discussed in the March 2, 2022 Interview Summary, where the Examiner suggested amending the claim to overcome the prior art by incorporating the language directed to the strain relief device and the connector being one integrated component.  The currently amended claim is broadly recited such that the strain relief device 27 of Buse is attached to the connector 35b via the conductive wire 41a-c.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 9, 11-14, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Conger (US PG Pub 2011/0009934).
Regarding claims 1, 6, 9, 11-13, 17-18, Conger discloses an implantable lead, device and method of manufacturing, comprising: a plurality of conductive wires 85a,b; and a connector 35 configured to be connected to an implantable medical device 15, such as a cardiac stimulation, a defibrillation and/or a neuromodulation device ([0029]), and further comprising a strain relief device 150b attached to the connector (“proximal mechanical termination member 150b may be in the form of a distal tail end 150b of the subassembly 194 of the lead connector end 35” [0050]) and extending longitudinally along an axis from one end of the connector and essentially parallel to the longitudinal axis of the connector (fig. 8) and which comprises a deflecting wall 208 (fig. 10a), 210 (fig. 11), wherein the conductive wires are deflected by the deflection wall of the strain relief device such that the conductive wires are blocked against the deflection wall when the conductive wire is stressed in tension ([0055], fig. 12), and the deflection wall extends along an axis which is misaligned with the longitudinal axis of the strain relief device (fig. 10a, 11).
Regarding claims 2, 14, 19, Conger discloses the connector further comprises a through hole 196 whose depth extends along an axis misaligned with the longitudinal axis of the strain relief device (fig. 10a-b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 11-12, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buse (US Pat 7,520,763).
Regarding claims 1, 2, 6, 12 Buse discloses a cable 40 comprising: at least one conductive wire 41a-c; and a connector 35b configured to be connected to a device 20, and further comprising a strain relief device 27 extending longitudinally along an axis from one end of the connector and essentially parallel to the longitudinal axis of the connector and which comprises a deflecting wall, wherein the conductive wire is deflected by the deflection wall of the strain relief device such that the conductive wire is blocked against the deflection wall when the conductive wire is stressed in tension (col. 6, lines 9-13), and the deflection wall extends along an axis which is misaligned with the longitudinal axis of the strain relief device (see annotated figure below).  Buse does not expressly disclose cable is an implantable lead, the device is an implantable medical device.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try utilizing the strain relief device configuration with an implantable medical device and implantable lead as the device of Buse is analogous art in helping solve the problem of stressing the wires when placed in tension.   
    PNG
    media_image1.png
    777
    687
    media_image1.png
    Greyscale

Regarding claim 5, Buse discloses wherein the conductive wire 41a-c is introduced at least twice through the hole through so that the conductive wire is arranged in a loop around a portion of the strain relief device 27 (fig. 3).
Regarding claim 7, Buse discloses wherein at least two sections of the conductive wire 41a-c partially and/or totally overlap.
Regarding claim 9, Buse discloses a plurality of conductive wires 41a-c such that each conductive wire is deflected by the strain relief device such that the conductive wires are blocked against the deflection wall when the conductive wires are stressed in tension.
Regarding claim 11, Buse discloses the strain relief device is attached to one end of the connector by interlocking and/or one or more fasteners (loops in the conductive wire).
Regarding claims 13-14, 17, Buse discloses a device comprising: a cable 40 comprising a connector 35b, a strain relief device 27 of longitudinal axis, and at least one conductive wire 41a-c electrically connected to the connector; wherein the strain relief device 27 extends longitudinally along an axis from one end of the connector and essentially parallel to the longitudinal axis of the connector and which comprises a deflecting wall, the connector and the strain relief device configured to be housed in the device (fig. 3); and wherein the conductive wire is deflected by the deflection wall of the strain relief device such that the conductive wire is blocked against the deflection wall when the conductive wire is stressed in tension (col. 6, lines 9-13), and the deflection wall extends along an axis which is misaligned with the longitudinal axis of the strain relief device.  Buse does not expressly disclose cable is an implantable lead, the device is an implantable medical device.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try utilizing the strain relief device configuration with an implantable medical device and implantable lead as the device of Buse is analogous art in helping solve the problem of stressing the wires when placed in tension.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792